Title: To George Washington from John Dickinson, 30 May 1782
From: Dickinson, John
To: Washington, George


                        
                            Sir,
                            Philadelphia May 30th 1782
                        
                        My Affection for your person and my Veneration for your Character, prompt Me to take that Liberty I now do.
                            Those Motives, and my Want of Information respecting Circumstances, will, I hope, procure Me your Forgiveness.
                        It is asserted here, that a British Officer taken at Yorktown, is to be executed in Retaliation for Mr Huddy,
                            as General Carleton has not delivered up the person principally concerned in that horrid Murder.
                        A Doubt has arisen in my Mind, whether this procedure will be thought regular. My Doubt turns on these
                            points. 1st—How far Mr Huddy could be regarded as under your Excellency’s Command—2ly—How far his Execution may be
                            considered as done by public Authority, or as a private Murder—3ly—How far a Refusal by a Commander in Chief to deliver up
                            a Criminal guilty of an Offence unauthorized and disapproved by him and for which the Criminal is amenable to him will
                            support a Retaliation—4ly—How far a Refusal by General Carleton to deliver up a Criminal for an Offence committed during
                            the Command of General Clinton will support a Retaliation—5ly—How far Instances of Execution by Orders of celebrated
                            Commanders will in Likeness of Circumstances support such a Retaliation—6ly—How far such a Retaliation may be proper,
                            viewing the Capitulation of Yorktown in all its Light.
                        I rely on your Excellency’s Judgment to determine, what Regard is due to these Reflections. If they deserve
                            any, yet it is possible, some of them may have escaped your Attention, engaged as it constantly is in important Cases and
                            Labors for the Welfare of your Country—For, how many Inclinations of your Heart are sacrificed to her Service. Permit the
                            possibility I have mentioned, to plead in my Excuse.
                        I have not intimated to any person that I should write on this affair, nor have exprest my Doubt in
                            Conversation. I beg You, Sir, to be assured that I am with all possible Esteem, your Excellencys most obedt & hble
                            servt
                        
                            John Dickinson

                        
                    